995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Vincent Eugene LINEBERGER, Debtor.Vincent Eugene Lineberger, Plaintiff-Appellant,v.Detroit & Northern Savings Bank, F.S.B., a/k/a D & N SavingsBank, F.S.B., Defendant-Appellee.IN RE Vincent Eugene LINEBERGER, Debtor.Vincent Eugene Lineberger, Plaintiff-Appellant,v.Detroit & Northern Savings Bank, F.S.B., A troit & NorthernSavings Bank, F.S.B., A Detroit & Northern SavingsBank, F.S.B., a/k/a D & N Savings Bank,F.S.B., Defendant-Appellee.
No. 93-1245, 93-1289.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 21, 1993.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-92-117-MU, BK-91-31954-C-B)
Vincent Eugene Lineberger, Appellant Pro Se.
W. Porter Rhoton, III, Lail, Fletcher & Rhoton, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Vincent Eugene Lineberger appeals from the district court's orders dismissing as untimely his appeal from a judgment of the bankruptcy court, and denying his motion for rehearing and motions to extend the automatic stay and to set aside foreclosure proceedings.  Our review of the record and the district court's opinions discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Lineberger v. Detroit & Northern, Nos.  CA-92-117-MU, BK-91-31954-C-B (W.D.N.C. Jan. 26, Feb. 19 & Feb. 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED